                                       FEDERAL DEPOSIT INSURANCE CORPORATION
 
                                                               WASHINGTON, D.C.
 
 
In the Matter of                          ORDER TERMINATING
                                      CONSENT ORDER      
WATERSTONE BANK, SSB
WAUWATOSA, WISCONSIN
 
(Wisconin Chartered
        Insured Nonmember Bank)
 
 
 
    IT IS HERBY ORDERED, that the CONSENT ORDER ISSUED
 
against WaterStone Bank, SSB, Wauwatosa, Wisconsin ("Bank")
 
pursuant to section 8 (b) of the Federal Deposit Insurance Act,
 
12 U.S.C.    §     1818 (b) and section 220.04 (9) of the Wisconsin
 
Statues, Wis. Stat.    §     220.04 (9) on December 18, 2009, be and
 
hereby is terminated.
 
  
    Pursuant to delegated authority.
 
    Dated this 11th day of December, 2012.
 
 
 
/s/   M. Anthony Lowe
 
M. Anthony Lowe
Regional Director
Chicago Regional Office
Federal Deposit Insurance
  Corporation  
    